Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed February 14, 2022 and May 2, 2022.
New claims 32-35 are acknowledged.  Claims 16, 19-29 and 31 have been amended.
Claims 16-35 are pending in the present application.
This application contains claims 28-31 drawn to an invention nonelected with traverse in the response filed on June 24, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 16-27 and 32-35 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
In the previous Office Action mailed October 13, 2021, the Drawings were objected to because some Drawings referenced the colors, “blue” “green” and “red”.  In response, on May 2, 2022, Applicants filed a renewed petition to accept color images/drawings in accordance with 37 C.F.R. § 1.84.  Applicant’s petition has been GRANTED.  See correspondence filed May 19, 2022.  The objection to the Drawings is hereby withdrawn.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed October 13, 2021, claims 19-27 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed February 14, 2022 to remove the terms, “preferably”, “more preferred”, “even more preferred” and “especially”.  


Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
In the previous Office Action mailed October 13, 2021, claims 16-27 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating non-melanoma skin cancer (NMSC) in a human patient comprising: obtaining interferon alpha (IFN-) messenger-RNA (mRNA), wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’-UTR), a coding region encoding human IFN-, a 3’ untranslated region (3’-UTR) and a poly-adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the 5’-UTR or 3’-UTR or the 5’-UTR and the 3’-UTR are different from the native IFN- mRNA; and NMSC is treated in the human patient, does not reasonably provide enablement for a method for preventing non-melanoma skin cancer (NMSC) in a human patient comprising: obtaining interferon alpha (IFN-) messenger-RNA (mRNA), wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’-UTR), a coding region encoding human IFN-, a 3’ untranslated region (3’-UTR) and a poly-adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the 5’-UTR or 3’-UTR or the 5’-UTR and the 3’-UTR are different from the native IFN- mRNA; and NMSC is prevented in the human patient.  This rejection is withdrawn in view of Applicant’s Amendment filed February 14, 2022 to remove prevention language from the claims.  


Claim Rejections - 35 USC § 103
In the previous Office Action mailed October 13, 2021, claims 16-19, 21, 22 and 25-27 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131052 (hereinafter, the “’052 Publication”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2021.  NOTE:  New claim 34 is drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claim 34.
  
Response to Arguments
In response to this rejection, Applicants argue that claim 16 has been amended and is now drawn to a method for treatment of non-melanoma skin cancer (NMSC) in a human patient comprising: obtaining interferon alpha (IFN-) messenger-RNA (mRNA), wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’-UTR) sequence, a coding region encoding human IFN-, a 3’ untranslated region (3’-UTR) sequence, and a poly-adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the IFN- mRNA 5’-UTR or 3’-UTR sequences or the IFN- mRNA 5’-UTR and the 3’-UTR sequences are different from the native IFN- mRNA 5’-UTR and/or 3’-UTR sequences; and NMSC is treated or prevented in the human patient.  Applicants submit that the ‘052 Publication fails to disclose each and every element of claim 16 and therefore, the claims are not obvious.
Furthermore, Applicants argue that no appropriate motivation has been presented to apply the use of IFN- mRNA for the treatment of NMSC except for what the previous Office Action points to in the ‘052 Publication teachings of “administration of mRNA comprising non-canonical nucleotides (aka ‘modified RNA’) encoding for a protein of the interleukin family, including an interferon alpha (IFN-) gene” “for treating diseases of the integumentary system.”   Applicants submit that, however, given the treatment options for NMSC at the priority date of the present application and the specific role of IFN- in nucleic acid based treatment regimen, a person skilled in the art would refrain from using IFN- mRNA in a clinical setup due to, for example:
toxic side effects associated with administration of IFN- protein; and

deleterious effects of the IFN- protein on translation machinery and therapeutic efficacy.


Applicants direct the Examiner to the present Specification, the § 1.132 Declaration of Dr. Achim Schneeberger filed as Exhibit A on February 14, 2022, and Sahin et al. to support the argument that there is a general prejudice in the art against treatment with IFN- protein for NMSCs and other conditions.  Applicants submit that given this prejudice, one of skill in the art would not have selected IFN- mRNA encoding IFN- protein and would have instead chosen a treatment strategy that was clinically applied at the priority date.   
Applicants also argue that even if one of skill in the art would have considered administration of mRNA as an alternative means to ultimately deliver encoded IFN- protein to a site of action for treatment of NMSCs, the teachings of Sahin et al. would have discouraged further investigation since there would have been no reasonable expectation of success for native IFN- mRNA administration encoding native IFN- protein for mRNA treatment efficacy.  Applicants also rely on examples in the present application and the Experimental Report provided by Dr. Markus Mandler (the “Report”) filed as Exhibit B on February 14, 2022 to support such findings.  Further, regarding the Report, Applicants submit that unexpected and surprising results were found when optimized IFN- mRNA variants were found to induce high IFN- protein and mRNA levels over time and increased expression of IFN- target genes compared to samples treated with fully native IFN- mRNA.  Applicants assert that these IFN- mRNA variants provide a surprisingly effective solution for providing IFN- protein at desired sites for treatment of NMSCs.
Applicants argue that given the discussions above, there is neither a motivation to use any IFN- mRNA, let alone the modified mRNAs of the disclosure for the treatment of NMSC nor a reasonable expectation of success that such use of IFN- mRNA for the treatment of NMSC would work.  Further, Applicants submit that there is no motivation for the exchange of native IFN- mRNA 5’ and 3’ UTRs for non-native IFN- mRNA 5’ and 3’ UTRs in the modified mRNAs of the disclosure.  
Applicants submit that the only way to reach Applicant’s claimed invention is through improper hindsight analysis to select IFN- mRNA for treatment of NMSC and, in particular, IFN- mRNA having 5’-UTR and/or 3’-UTR sequences that are different from the native IFN- mRNA 5’-UTR and/or 3’-UTR sequences for use in a method for treatment of NMSC in a human patient.  Applicants argue that the knowledge of a person of skill in the art, with respect to the treatment options for NMSC at the priority date and the specific role of IFN- in nucleic acid based treatment regimen, would not render obvious the claimed non-native IFN- mRNAs for treatment of NMSCs.  Applicants therefore request withdrawal of the rejection.
Applicant’s arguments have been fully considered by the Examiner.  The Examiner has also considered (in their entirety) the § 1.132 Declaration of Dr. Achim Schneeberger, the Experimental Report provided by Dr. Markus Mandler and the teachings of Sahin et al., however, none are found persuasive to overcome the present rejection of record for obviousness.  
The Examiner acknowledges that the present claims have been amended and the invention is directed to a method for treatment of non-melanoma skin cancer (NMSC) in a human patient comprising: obtaining interferon alpha (IFN-) messenger-RNA (mRNA), wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’-UTR) sequence, a coding region encoding human IFN-, a 3’ untranslated region (3’-UTR) sequence, and a poly-adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the IFN- mRNA 5’-UTR or 3’-UTR sequences or the IFN- mRNA 5’-UTR and the 3’-UTR sequences are different from the native IFN- mRNA 5’-UTR and/or 3’-UTR sequences; and NMSC is treated or prevented in the human patient.  However, the issue is that the ‘052 Publication teaches and suggests the invention as now claimed.  For example, the ‘052 Publication teaches the administration of IFN- mRNA for the treatment of NMSC, wherein the NMSC is actinic keratosis (AK), basal cell carcinoma (BCC), or squamous cell carcinoma (SCC).  See the ‘052 Publication SEQ ID NOs: 530 and 531 and page 48.  Also, see claims 1, 45 and 48.  Also, see Table 2A, where proteins from the interferon family are explicitly indicated to specifically treat skin cancer.  
The ‘052 Publication teaches the mRNA of their invention has a 5’ CAP region/structure, a 5’ untranslated region (5’-UTR) sequence, a coding region encoding human IFN- (type 1 and type 2), a 3’ untranslated region (3’-UTR) sequence, and a poly-adenosine Tail (poly-A tail).  See the ‘052 Publication SEQ ID NOs: 530 and 531, page 34 and claims 1 and 13-17.  The ‘052 Publication teaches the mRNA UTRs are modified to increase the stability of the nucleic acid in vivo and comprise an alpha-globin or beta-globin 5’-UTR; an alpha-globin or beta-globin 3’-UTR; an alpha-globin or beta-globin 5’-UTR and an alpha-globin or beta-globin 3’-UTR.  See the ‘052 Publication at pages 5 and 34; claims 1, 15 and 16, for example.  This teaching satisfies the requirement that the 5’-UTR or 3’-UTR sequences are different from the native 5’-UTR and/or 3’-UTR sequences.  
Furthermore, the ‘052 Publication teaches the mRNA 5’-UTR comprises a Kozak sequence that is substantially similar to the Kozak consensus sequence.  See the ‘052 Publication at page 5 and claims 1 and 14.  In a preferred embodiment, the mRNA contains the human beta globin 5' and 3' untranslated regions and a strong Kozak sequence.  See Examples 17 and 18, for example.  These teachings further satisfy the requirement that the 5’-UTR or 3’-UTR sequences are different from the native 5’-UTR and/or 3’-UTR sequences.  
Therefore, and contrary to Applicant’s assertions, the ‘052 Publication indeed teaches and discloses each and every element of claim 16 as now amended.  
Regarding Applicant’s arguments that given the treatment options for NMSC at the priority date of the present application and the specific role of IFN- in nucleic acid based treatment regimen, a person skilled in the art would refrain from using IFN- mRNA in a clinical setup, this is not found persuasive because the ‘052 Publication explicitly discloses that IFN- mRNA, particularly modified IFN- mRNA is a treatment option for NMSC.  Applicant is reminded that:
PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. 
NOTE:  In the example above, the mRNA modified to increase the stability of the nucleic acid in vivo which comprise an alpha-globin or beta-globin at the 5’-UTR and/or 3’-UTR as taught by the ‘052 Publication; or the mRNA modified to comprise a Kozak sequence of the ‘052 Publication are interpreted to be “modified IFN- mRNA”.
The Examiner acknowledges and appreciates the discussions found in the present Specification; § 1.132 Declaration of Dr. Achim Schneeberger; the Report; and Sahin et al., regarding the unpredictability of using native mRNA for disease treatment, however, each of the Specification; the § 1.132 Declaration of Dr. Achim Schneeberger; the Report; and Sahin et al. detail, discuss and make clear that the way to circumvent the instability and therapeutic unpredictability associated with native mRNA is stabilization through selective modification of the mRNA.  Like the ‘052 Publication, Sahin et al. are explicit in disclosing that modifying structural elements in the 5′ cap, 5′- and 3′-UTRs, the coding region, and the poly(A) tail improve its intracellular stability and translational efficiency.  See Figure 3 of Sahin et al.  Further, Sahin et al. teach that mRNAs containing the 3’-UTRs of - and -globin mRNAs increase the stability and translation of the mRNA. 
 The present invention appears to have done exactly as taught and suggested by the prior art – improve the intracellular stability and translation efficiency of mRNA by modifying the 5′- and 3′-UTRs with non-native sequences (e.g. alpha-globin or beta-globin at the 5’-UTR and/or 3’-UTR; or modifying the mRNA to comprise a Kozak consensus sequence in the 5’-UTR and/or 3’-UTR).  Sahin et al. report that these type of improvements ultimately lead to the production of significant levels of the encoded protein over a longer timeframe, which is the exact result Applicants discuss and point the Examiner to in the Experimental Report provided by Dr. Markus Mandler (the “Report”).      
The Examiner notes the alleged unexpected and surprising evidence provided in the § 1.132 Declaration, specifically, the experimental evidence found in the Report, however, Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  In the present case, Applicant has not done any comparison of the claimed invention with the closest prior art of the ‘052 Publication, particularly in view of the fact that the ‘052 Publication teaches mRNA UTRs are modified to increase the stability of the nucleic acid and comprise an alpha-globin or beta-globin 5’-UTR; an alpha-globin or beta-globin 3’-UTR; an alpha-globin or beta-globin 5’-UTR and an alpha-globin or beta-globin 3’-UTR; or comprise a Kozak sequence in the 5’-UTR; and/or beta globin 5' and 3' untranslated regions and a strong Kozak sequence. 
Without a direct comparison, there is no evidence of record to indicate that the “unexpected results” are indeed unexpected.  Applicant has not established that "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Ex Parte Gelles.  22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) MPEP 716.02(b).  Furthermore, there is nothing of record to show that the modified mRNA 5’-UTR and the 3’-UTRs that are different from the native mRNA 5’-UTR and the 3’-UTRs of the ‘052 Publication are any different than the modified mRNA 5’-UTR and the 3’-UTRs that are different from the native mRNA 5’-UTR and the 3’-UTRs of the present invention.  
Absent a Declaration that provides a direct comparison of the claimed invention with the closest prior art of the ‘052 Publication and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the prior art.
Regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of one of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, the ‘052 Publication teaches the method as claimed.  Therefore, formulation of the rejection did not include any knowledge or information gleaned from Applicant’s disclosure.  
The Examiner maintains that it would have been obvious for a person of ordinary skill in the art to devise the method of Applicant’s claimed invention using the teachings and suggestions of the ‘052 Publication.
A person of ordinary skill in the art would have been motivated to treat NMSC using IFN- mRNA modified in the 5’-UTR and/or the 3’-UTRs since the ‘052 Publication teaches methods of disease treatment in a mammalian subject using modified mRNAs, wherein the mRNA 5’-UTR and/or the 3’-UTR sequences are different from the native mRNA 5’-UTR and/or 3’-UTR sequences. 
The skilled artisan would reasonably expect success in devising a method for treatment of non-melanoma skin cancer (NMSC) in a human patient comprising: obtaining interferon alpha (IFN-) messenger-RNA (mRNA), wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’-UTR) sequence, a coding region encoding human IFN-, a 3’ untranslated region (3’-UTR) sequence, and a poly-adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the IFN- mRNA 5’-UTR or 3’-UTR sequences or the IFN- mRNA 5’-UTR and the 3’-UTR sequences are different from the native IFN- mRNA 5’-UTR and/or 3’-UTR sequences; and NMSC is treated or prevented in the human patient since the prior art taught ways and means to overcome the obstacles associated with native mRNA as therapeutics, during routine optimization studies. 
Regarding new claim 34, as noted above, the ‘052 Publication teaches the UTRs are modified to increase the stability of the nucleic acid in vivo and comprise an alpha-globin or beta-globin 5’-UTR; an alpha-globin or beta-globin 3’-UTR; an alpha-globin or beta-globin 5’-UTR and an alpha-globin or beta-globin 3’-UTR.  See the ‘052 Publication at pages 5 and 34; claims 1, 15 and 16, for example.   
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


******
In the previous Office Action mailed October 13, 2021, claims 16, 21, 20, 23, and 24 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/131052 (hereinafter, the “’052 Publication”) in view of WO 2015/062738 A1 (hereinafter, the “738 Publication”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed October 13, 2021.  NOTE:  New claims 32-35 are drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 32-35.


Response to Arguments
In response to this rejection, Applicants submit that the arguments above for the rejection of claims 16-19, 21, 22, and 25-27 as non-obvious over the ’052 publication apply equally here.  Applicants submit that the ’738 Publication does not remedy the deficiencies identified above and is relied upon only for its alleged disclosure of mRNA stabilization sequences, GC to AU ratios, and codon adaptation indices.  Thus, claims 16, 21, 20, 23, and 24 are not obvious and Applicant respectfully requests that the rejection be withdrawn.
These arguments have been considered by the Examiner, but are not found persuasive because the argument above for the rejection of claims 16-19, 21, 22, and 25-27 as obvious over the ’052 publication applies equally here.  The ’738 Publication teaches for an efficient translation of a given mRNA, such as e.g. the modified mRNA according to the invention, an effective binding of ribosomes to the ribosome binding site, which is also referred to as "Kozak sequence" (5'-GCCGCCACCAUGC, wherein the AUG denotes the start codon) is necessary. In this regard it has been established that an increased A/U content around this site permits a more efficient ribosome binding to the mRNA.
The ’738 Publication also teaches, according to a further embodiment of the present invention, the inventive modified mRNA may comprise in the 3' non-translated region one or more stabilisation sequences that are capable of increasing the half-life of the mRNA in the cytosol. These stabilisation sequences may exhibit a 100% sequence homology with naturally occurring sequences that are present in viruses, bacteria and eukaryotic cells, but may however also be partly or completely synthetic. 
Regarding new claim 32, the ’738 Publication teaches the Codon Adaptation Index (CAI) is the most widespread technique for analyzing codon usage bias and the CAI of the modified mRNA is sufficiently close to 1, at least 0.6, more preferably at least 0.7, more preferably at least 0.8 and more preferably at least 0.9.
Regarding new claim 33, the ’738 Publication teaches another example of a stabilisation sequence has the general formula (C/U)CCANxCCC(U/A)PyxUC(C/U)CC, which is contained in the 3'UTR of the very stable mRNA that codes for -globin and/or -(l)-collagen. Such stabilisation sequences may be used individually or in combination with one another for stabilizing the inventive modified mRNA as well as in combination with other stabilisation sequences.
Regarding new claim 34, the ’738 Publication teaches as an example of stabilizing sequences that may be used in the present invention, the non-translated sequences (UTR) of the -globin gene. 
Regarding new claim 35, the ’052 publication teaches the human IFN-2 protein sequence.  See the ’052 publication, SEQ ID NO:531, P01563.  It is noted that SEQ ID NO:12 of the present invention encodes a human IFN-2 sequence with G/C rich sequences.  Given the fact that the ’738 Publication teaches mRNA stabilization using GC rich sequences/ratios, SEQ ID NO:12 of the present invention is an obvious mRNA variation from the native sequence taught by the ’052 publication.  
Also, pages 53 and 54 of the ’052 publication teaches their invention targets proteins having about 85% sequence identity with any of the protein sequences disclosed in their invention.  It should be noted that at least the protein sequence of SEQ ID NO:5 of the present invention shares 87% identity to the IFN-2 native protein sequence (SEQ ID NO:531) disclosed in the ’052 publication.  See alignment below: 


    PNG
    media_image1.png
    535
    1036
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ‘052 Publication to provide other forms of stabilization of mRNA, as taught by the ‘738 Publication, in order to provide modified mRNAs of reduced immunogenicity and/or immunostimulatory capacity for use in protein replacement therapy.  Furthermore, Applicant is reminded that the ‘052 Publication teaches that combining certain modified mRNAs can be beneficial in part because the contribution of modified mRNAs to lowering the toxicity of RNA molecules can be additive.  It should also be noted that the ‘738 Publication also teaches that stabilisation sequences may be used individually or in combination with one another for stabilizing modified mRNA as well as in combination with other stabilisation sequences known to the person skilled in the art.
A person of ordinary skill in the art would have been motivated and have a reasonable expectation to devise the methods as claimed given the teaching(s), motivation and suggestion(s) of the combination the ‘052 Publication in view of the ‘738 Publication.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant’s Amendment filed February 14, 2022 necessitated a new grounds of objection as presented below:

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 is grammatically incorrect in that it recites, “and and wherein the mRNA comprises”.  It is noted that this recitation occurs 3 times in the claim.  Appropriate correction is required.


Applicant's amendment necessitated the new ground(s) of objection or rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/TERRA C GIBBS/Primary Examiner, Art Unit 1635